 



Exhibit 10.1
PINNACLE WEST CAPITAL CORPORATION
2007 LONG-TERM INCENTIVE PLAN
EFFECTIVE DATE: MAY 23, 2007
APPROVED BY SHAREHOLDERS: MAY 23, 2007
TERMINATION DATE: MAY 23, 2017
ARTICLE 1
PURPOSE
     1.1 GENERAL. The purpose of the Pinnacle West Capital Corporation 2007
Long-Term Incentive Plan (the “Plan”) is to promote the success and enhance the
value of Pinnacle West Capital Corporation (the “Company”) by linking the
personal interests of the Participants to those of Company shareholders and by
providing the Participants with an incentive for outstanding performance to
generate superior returns to Company shareholders. The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of the Participants upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent.
ARTICLE 2
EFFECTIVE AND EXPIRATION DATE
     2.1 EFFECTIVE DATE. The Plan is effective as of the date the Plan is
approved by the Company’s shareholders (the “Effective Date”). The Committee may
nonetheless make contingent Awards before the Effective Date provided that the
vesting, exercise, or payment of such Awards is expressly conditioned on
shareholder approval and the Awards are void if shareholders do not approve the
Plan.
     2.2 EXPIRATION DATE. The Plan will expire on, and no Award may be granted
under the Plan after, the tenth anniversary of the Effective Date. Any Awards
that are outstanding on the tenth anniversary of the Effective Date shall remain
in force according to the terms of the Plan and the Award Agreement.
ARTICLE 3
DEFINITIONS AND CONSTRUCTION
     3.1 DEFINITIONS. The following words and phrases shall have the following
meanings:
          (a) “Affiliate” shall mean (i) a corporation other than the Company
that is a member of a “controlled group of corporations” (within the meaning of
Section 414(b) of the Code as modified by Section 415(h) of the Code) or (ii) a
group of trades or businesses under common control (within the meaning of
Section 414(c) of the Code as modified by Section 415(h) of the Code), which in
the case of either clause (i) or (ii) also includes the Company as a member. For
purposes of determining whether an event constitutes a Change of Control within
the meaning of Section 3.1(g), “Affiliate”

1



--------------------------------------------------------------------------------



 



status shall be determined on the day immediately preceding the date of the
transaction or event.
          (b) “APS” shall mean Arizona Public Service Company, a Subsidiary of
the Company.
          (c) “Award” means any Option, Stock Appreciation Right, Restricted
Stock, Performance Share, Performance Share Unit, Performance Cash, Stock Grant,
Dividend Equivalent, or Restricted Stock Unit granted to a Participant under the
Plan.
          (d) “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
          (e) “Beneficial Owner” shall have the same meaning as given to that
term in Rule 13d-3 of the General Rules and Regulations of the Exchange Act,
provided that any pledgee of the voting securities of the Company or APS shall
not be deemed to be the Beneficial Owner thereof prior to its disposition of, or
acquisition of voting rights with respect to, such securities.
          (f) “Board” means the Board of Directors of the Company.
          (g) “Change of Control” means and includes each of the following
events:
               (1) Any “person” (as such term is defined in Section 3(a)(9) or
used in Section 13(d) or 14(d) of the Exchange Act), other than an Affiliate,
through a transaction or series of transactions, is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company or APS representing
twenty percent (20%) or more of the combined voting power of the then
outstanding securities of the Company or APS, as the case may be; provided,
however, that, for purposes of this Section 1(g), any acquisition directly from
the Company shall not constitute a Change of Control;
               (2) A merger or consolidation of (A) the Company with any other
corporation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or an Affiliate, less than sixty percent
(60%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) APS with any other corporation which would result in
the voting securities of APS outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or an
Affiliate, less than sixty percent (60%) of the combined voting power of the
securities of APS or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; provided

2



--------------------------------------------------------------------------------



 



that, for purposes of this subparagraph (2), a merger or consolidation effected
to implement a recapitalization of the Company or of APS (or similar
transaction) in which no person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company or of APS representing twenty percent
(20%) or more of the combined voting power of the then outstanding securities of
the Company or of APS (excluding any securities acquired by that person directly
from the Company or an Affiliate) shall not result in a Change of Control; or
               (3) The sale, transfer or other disposition of all or
substantially all of the assets of either the Company or APS to a Person other
than the Company or an Affiliate; or
               (4) Individuals who, as of July 31, 2005, constitute the board of
directors of the Company (the “Company Incumbent Board”) or of APS (the “APS
Incumbent Board”) cease for any reason to constitute at least two-thirds (2/3)
of the members of the Company or APS board of directors, as the case may be;
provided, however, that for purposes of this subparagraph (4), (A)(1) any person
becoming a member of the Company board of directors after July 31, 2005 whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds (2/3) of the members then comprising the
Company Incumbent Board will be, considered as though such person were a member
of the Company Incumbent Board and (2) the Company Incumbent Board shall not
include a director whose initial assumption of office as a director was in
connection with an actual or threatened election contest relating to the
election of directors, and (B)(1) any person becoming a member of the APS board
of directors after July 31, 2005 whose election, or nomination for election by
APS’ shareholder(s), was approved by a vote of at least two-thirds (2/3) of the
members then comprising the APS Incumbent Board or by the Company, as a majority
shareholder of APS, considered as though such person were a member of the APS
Incumbent Board and (2) the APS Incumbent Board shall not include a director
whose initial assumption of office as a director was in connection with an
actual or threatened election contest relating to the election of directors.
The Award Agreement for any Award subject to the requirements of Section 409A of
the Code may prescribe a different definition of Change of Control that will
apply for purposes of that Award Agreement and that complies with the
requirements of Section 409A of the Code.
          (h) “Code” means the Internal Revenue Code of 1986, as amended.
          (i) “Committee” means the committee of the Board described in
Section 4.1.
          (j) “Covered Employee” means an employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.

3



--------------------------------------------------------------------------------



 



          (k) “Dividend Equivalent” means a right granted to a Participant
pursuant to Article 10 to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (m) “Fair Market Value” means, as of any given date, the fair market
value of one share of Stock on such date determined by such methods or
procedures as may be established from time to time by the Committee. Unless
otherwise determined by the Committee, the Fair Market Value of one share of
Stock as of any date shall be the closing price for the Stock as reported on the
New York Stock Exchange (or on any national securities exchange on which the
Stock is then listed) for that date or, if no such prices are reported for that
date, the closing price on the next preceding date for which such prices were
reported.
          (n) “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
          (o) “Non-Qualified Stock Option” means an Option that is not intended
to be an Incentive Stock Option.
          (p) “Option” means a right granted to a Participant pursuant to
Article 7 of the Plan to purchase Stock at a specified price during specified
time periods. An Option may be either an Incentive Stock Option or a
Non-Qualified Stock Option.
          (q) “Participant” means a person who has been granted an Award
pursuant to the Plan.
          (r) “Performance-Based Award” means an Award granted to select Covered
Employees pursuant to Articles 9 and 10, respectively, which is subject to the
terms and conditions set forth in Article 11. All Performance-Based Awards are
intended to qualify as “performance-based compensation” pursuant to Section
162(m) of the Code.
          (s) “Performance Cash” means a right granted to a Participant pursuant
to Article 10 to receive a cash payment contingent on achieving certain
performance goals established by the Committee.
          (t) “Performance Criteria” means the criteria, or any combination of
criteria, that the Committee selects for purposes of establishing the
Performance Goal or Performance Goals for a Participant for a Performance
Period. The Performance Criteria that will be used to establish Performance
Goals are limited to the following: EBITDA; EBIT; costs; operating income; net
income; cash flow; operating cash flow; net cash flow; fuel cost per million
BTU; costs per kilowatt hour; retained earnings; budget achievement; return on
equity; return on assets; return on capital employed; return on invested
capital; cash available to Company from a Subsidiary or Subsidiaries; expense
spending; O&M expense; O&M or capital per kilowatt hour; gross margin; net
margin;

4



--------------------------------------------------------------------------------



 



market capitalization; customer satisfaction; revenues; financial return ratios;
market share; shareholder return and/or value (including but not limited to
total shareholder return); operating profits (including earnings before or after
income taxes, depreciation and amortization); net profits; earnings per share;
earnings per share growth; profit returns and margins; stock price; working
capital; business trends; production cost; project milestones; capacity
utilization; quality; economic value added; plant and equipment performance;
operating efficiency; diversity; debt; dividends; bond ratings; corporate
governance; and health and safety (including environmental health and safety).
The Committee shall, within the time prescribed by Section 162(m) of the Code,
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for a particular Performance Period for a particular
Participant.
          (u) “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, plant, or an individual. The Performance Goals may be stated in terms of
absolute levels or relative to another company or companies or to an index or
indices.
          (v) “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.
          (w) “Performance Share” means a right granted to a Participant
pursuant to Article 10 to receive Stock, the payment of which is contingent upon
achieving certain performance goals established by the Committee.
          (x) “Performance Share Unit” means a right granted to a Participant
pursuant to Article 10 to receive Stock or cash, the payment of which is
contingent upon achieving certain performance goals established by the
Committee.
          (y) “Plan” means this Pinnacle West Capital Corporation 2007 Long-Term
Incentive Plan, as it may be amended from time to time.
          (z) “Prior Plans” means the Pinnacle West Capital Corporation 2000
Director Equity Plan and the Pinnacle West Capital Corporation 2002 Long-Term
Incentive Plan.
          (aa) “Restricted Stock” means Stock granted to a Participant pursuant
to Article 9 that is subject to certain restrictions and to risk of forfeiture.
          (bb) “Restricted Stock Unit” means a right granted to a Participant
pursuant to Article 10 to receive Stock or cash, the payment of which is subject
to certain restrictions and to risk of forfeiture.

5



--------------------------------------------------------------------------------



 



          (cc) “Stock” means the common stock of the Company or any security
that may be substituted for Stock or into which Stock may be changed pursuant to
Article 13.
          (dd) “Stock Grant Award” means the grant of Stock to a Participant
pursuant to Article 10.
          (ee) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant pursuant to Article 8 to receive the appreciation on one share of
Stock.
          (ff) “Subsidiary” means any corporation or other entity of which a
majority of the outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Company.
ARTICLE 4
ADMINISTRATION
     4.1 COMMITTEE. The Plan shall be administered by the Human Resources
Committee of the Board. The Committee (or subcommittee thereof) shall consist of
at least two individuals, each of whom qualifies as (a) a “non-employee
director” as defined in Rule 16b-3(b)(3) of the General Rules and Regulations of
the Exchange Act, and (b) an “outside director” pursuant to Section 162(m) of
the Code and the regulations issued thereunder.
     4.2 ACTION BY THE COMMITTEE. A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by all of the members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent registered
public accountants, or any executive compensation consultant or other
professional retained by the Company or the Committee to assist in the
administration of the Plan.
     4.3 AUTHORITY OF COMMITTEE. Subject to any specific designation in the
Plan, the Committee has the exclusive power, authority and discretion to:
          (a) designate Participants to receive Awards;
          (b) determine the type or types of Awards to be granted to each
Participant;
          (c) determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;
          (d) determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture

6



--------------------------------------------------------------------------------



 



restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines; provided, however, that the
Committee shall not (i) have the authority to accelerate the vesting or waive
the forfeiture of any Performance-Based Awards, or (ii) take any action or fail
to take any action with respect to the operation of the Plan that would cause
all or part of the payment under any Award to be subject to the additional tax
under Section 409A of the Code;
          (e) determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
          (f) prescribe the form of each Award Agreement, which need not be
identical for each Participant;
          (g) decide all other matters that must be determined in connection
with an Award;
          (h) establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
          (i) interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement; and
          (j) make all other decisions and determinations that may be required
pursuant to the Plan or an Award Agreement as the Committee deems necessary or
advisable to administer the Plan.
     4.4 DECISIONS BINDING. The Committee’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.
ARTICLE 5
SHARES SUBJECT TO THE PLAN
     5.1 NUMBER OF SHARES. Subject to the possible increases provided by
Section 5.2 with respect to shares that become available under the Prior Plans
and the adjustment provided in Article 13, the aggregate number of shares of
Stock reserved and available for grant pursuant to the Plan shall be
[8,000,000]. Any shares of Stock issued in connection with Awards other than
Options and Stock Appreciation Rights shall be counted against the shares
available for grant pursuant to the previous sentence as two shares for every
one share issued in connection with such Award. Any shares of Stock issued in
connection with the exercise of an Option or SAR shall be counted against the
shares of Stock available for grant as one share.

7



--------------------------------------------------------------------------------



 



     5.2 SHARE CALCULATIONS. Shares of Stock that are potentially deliverable
under any Award that expires or is canceled, forfeited, settled in cash or
otherwise terminated without a delivery of such shares to the Participant will
not be counted against the limit set forth in Section 5.1. In addition, shares
of Stock that have been issued in connection with any Award (e.g., Restricted
Stock) that is canceled, forfeited, or settled in cash such that those shares
are returned to the Company will again be available for grant. Any shares of
Stock that are potentially deliverable under any award granted under a Prior
Plan will be added to the number of shares of Stock available for grant under
Section 5.1 if the award expires or is canceled or terminated without a delivery
of such shares to the Participant. In addition, any shares of Stock that have
been issued in connection with any award granted under a Prior Plan will be
added to the number of shares available for grant under Section 5.1 if the award
is canceled, forfeited or terminated such that those shares are returned to the
Company. This Section 5.2 shall apply to the share limit imposed to conform to
the regulations promulgated under the Code with respect to Incentive Stock
Options only to the extent consistent with applicable regulations relating to
Incentive Stock Options under the Code. The payment of Dividend Equivalents in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan if the Dividend Equivalents are paid in
cash. The exercise of a stock-settled SAR or net-cashless exercise of an Option
(or a portion thereof) will reduce the number of shares of Stock available for
issuance pursuant to Section 5.1 by the entire number of shares of Stock subject
to that SAR or Option (or applicable portion thereof), even though a smaller
number of shares of Stock will be issued upon such an exercise. Also, shares of
Stock tendered to pay the exercise price of an Option or tendered or withheld to
satisfy a tax withholding obligation arising in connection with an Award will
not become available for grant or sale under the Plan. The Committee may adopt
such other reasonable rules and procedures as it deems to be appropriate for
purposes of determining the number of shares of Stock that are available for
Awards pursuant to Section 5.1.
     5.3 STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
     5.4 INDIVIDUAL LIMITATION ON NUMBER OF SHARES SUBJECT TO AWARDS.
Notwithstanding any provision in the Plan to the contrary, and subject to the
adjustment in Article 13, the maximum number of shares (counted, as described in
Sections 5.1 and 5.2 above) of Stock with respect to one or more Awards that may
be granted to any one Participant during a calendar year shall be 500,000.

8



--------------------------------------------------------------------------------



 



ARTICLE 6
ELIGIBILITY AND PARTICIPATION
     6.1 ELIGIBILITY. Persons eligible to participate in this Plan include
members of the Board, employees and officers of the Company or a Subsidiary and
consultants and advisors providing services to the Company or a Subsidiary, all
as determined by the Committee (or in the case of Board members, the Board).
Prospective members of the Board, employees or officers of, and consultants and
advisors to, the Company or a Subsidiary to whom Awards are granted in
connection with written offers of an employment, consulting or advisory
relationship with the Company or a Subsidiary also may be granted Awards by the
Committee (or in the case of Board members, the Board). The provisions of any
Award granted to a prospective member of the Board, employee, officer,
consultant or advisor must specifically provide that no portion of the Award
will vest, become exercisable or be issued prior to the date on which such
individual begins providing services to the Company or any Subsidiary.
     6.2 ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all eligible individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award. No individual shall have any right to be granted an Award
pursuant to this Plan.
ARTICLE 7
STOCK OPTIONS
     7.1 GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:
          (a) Exercise Price. The exercise price per share of Stock pursuant to
an Option shall be determined by the Committee and set forth in the Award
Agreement; provided that the exercise price for any Option shall not be less
than the Fair Market Value as of the date of grant.
          (b) Time and Conditions of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part provided
that the term of any Option granted under the Plan shall not exceed ten years.
The Committee shall also determine the performance or other conditions, if any,
that must be satisfied before all or part of an Option may be exercised.
          (c) Payment. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note, shares of Stock held for longer than six
months (through actual tender or by attestation), or other property acceptable
to the Committee (including broker-assisted “cashless exercise” arrangements),
and the methods by which shares of Stock shall be delivered or deemed to be
delivered to Participants.
          (d) Evidence of Grant. All Options shall be evidenced by a written
Award Agreement. The Award Agreement shall reflect the Committee’s
determinations

9



--------------------------------------------------------------------------------



 



regarding the exercise price, time and conditions of exercise, and forms of
payment for the Option and such additional provisions as may be specified by the
Committee.
          (e) Repricing of Options. The Committee shall not reprice any Options
previously granted under the Plan.
     7.2 INCENTIVE STOCK OPTIONS. Incentive Stock Options shall be granted only
to Participants who are employees and the terms of any Incentive Stock Options
granted pursuant to the Plan must comply with the following additional
provisions of this Section 7.2:
          (a) Exercise Price. Subject to Section 7.2(e), the exercise price per
share of Stock shall be set by the Committee, provided that the exercise price
for any Incentive Stock Option may not be less than the Fair Market Value as of
the date of the grant.
          (b) Exercise. In no event may any Incentive Stock Option be
exercisable for more than ten years from the date of its grant.
          (c) Lapse of Option. An Incentive Stock Option shall lapse in the
following circumstances:
               (1) The Incentive Stock Option shall lapse ten years from the
date it is granted, unless an earlier time is set in the Award Agreement.
               (2) The Incentive Stock Option shall lapse upon termination of
employment for any reason other than the Participant’s death or disability,
unless otherwise provided in the Award Agreement.
               (3) If the Participant terminates employment on account of
disability or death before the Option lapses pursuant to paragraph (1) or
(2) above, the Incentive Stock Option shall lapse, unless it is previously
exercised, on the earlier of (i) the scheduled termination date of the Option;
or (ii) 12 months after the date of the Participant’s termination of employment
on account of disability or death. Upon the Participant’s disability or death,
any Incentive Stock Options exercisable at the Participant’s disability or death
may be exercised by the Participant’s legal representative or representatives,
by the person or persons entitled to do so pursuant to the Participant’s last
will and testament, or, if the Participant fails to make testamentary
disposition of such Incentive Stock Option or dies intestate, by the person or
persons entitled to receive the Incentive Stock Option pursuant to the
applicable laws of descent and distribution.
For purposes of this Section 7.2, the term “disability” shall have the meaning
ascribed to it in Section 22(e)(3) of the Code.
          (d) Individual Dollar Limitation. The aggregate Fair Market Value
(determined as of the time an Award is made) of all shares of Stock with respect
to which Incentive Stock Options are first exercisable by a Participant in any
calendar year

10



--------------------------------------------------------------------------------



 



may not exceed $100,000.00 or such other limitation as imposed by Section 422(d)
of the Code, or any successor provision. To the extent that Incentive Stock
Options are first exercisable by a Participant in excess of such limitation, the
excess shall be considered Non-Qualified Stock Options.
          (e) Ten Percent Owners. An Incentive Stock Option shall be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
          (f) Expiration of Incentive Stock Options. No Award of an Incentive
Stock Option may be made pursuant to this Plan after the tenth anniversary of
the Effective Date.
          (g) Right to Exercise. Except as provided in Section 7.2(c)(3) and in
Section 12.5, during a Participant’s lifetime, an Incentive Stock Option may be
exercised only by the Participant.
ARTICLE 8
STOCK APPRECIATION RIGHTS
     8.1 GRANT OF SARs. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
          (a) Right to Payment. Upon the exercise of a SAR, the Participant to
whom it is granted has the right to receive the excess, if any, of:
               (1) the Fair Market Value of a share of Stock on the date of
exercise; over
               (2) the base value of the SAR as determined by the Committee,
which shall not be less than the Fair Market Value of a share of Stock on the
date of grant.
          (b) Other Terms. All SAR grants will be evidenced by an Award
Agreement. The terms, methods of exercise, methods of settlement, and any other
terms and conditions of any SAR will be determined by the Committee at the time
of the grant of the Award and as set forth in the Award Agreement; provided that
the form of consideration payable in settlement of a SAR shall be Stock or cash
as specified in the Award Agreement; and provided, further, that the term of any
SAR granted under the Plan shall not exceed ten years.

11



--------------------------------------------------------------------------------



 



ARTICLE 9
RESTRICTED STOCK AWARDS
     9.1 GRANT OF RESTRICTED STOCK. The Committee is authorized to grant
Restricted Stock to Participants in such amounts and subject to such terms and
conditions as may be determined by the Committee. All Restricted Stock Awards
shall be evidenced by a written Restricted Stock Award Agreement.
     9.2 ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.
     9.3 FORFEITURE. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of employment during
the applicable restriction period, Restricted Stock that is at that time subject
to restrictions shall be forfeited; provided, however, that the Committee may
provide in any Restricted Stock Award Agreement that restrictions or forfeiture
conditions relating to Restricted Stock will be waived in whole or in part in
the event of terminations resulting from specified causes, and the Committee may
in other cases waive in whole or in part restrictions or forfeiture conditions
relating to Restricted Stock.
     9.4 CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, the certificates must bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Restricted Stock,
and the Company may, in its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
ARTICLE 10
OTHER TYPES OF AWARDS
     10.1 OTHER TYPES OF AWARDS IN GENERAL. The Committee also is authorized to
grant the following types of Awards to Participants in such amounts and subject
to such terms and conditions as may be determined by the Committee and as may be
set forth in the applicable Award Agreement:
          (a) Performance Share Awards. Performance Share Awards will grant the
Participant the right to receive a specified number of shares of Stock depending
on the satisfaction of any one or more of the Performance Criteria or any other
specific performance criteria determined to be appropriate by the Committee.
Performance may be measured on a specified date or dates or over any period or
periods determined by the Committee.

12



--------------------------------------------------------------------------------



 



          (b) Performance Share Unit Awards. Performance Share Unit Awards will
grant the Participant the right to receive a specified number of shares of Stock
or a cash payment equal to the Fair Market Value (determined as of a specified
date) of a specified number of shares of Stock depending on the satisfaction of
any one or more of the Performance Criteria or any other specific performance
criteria determined to be appropriate by the Committee. Performance may be
measured on a specified date or dates or over any period or periods determined
by the Committee. The Performance Share Units shall be settled in Stock or cash
as specified in the Award Agreement.
          (c) Restricted Stock Unit Awards. Restricted Stock Unit Awards will
grant the Participant the right to receive a specified number of shares of
Stock, or a cash payment equal to the Fair Market Value (determined as of a
specified date) of a specified number of shares of Stock, subject to any vesting
or other restrictions deemed appropriate by the Committee. These restrictions
may lapse separately or in combination at such times, pursuant to such
circumstances, in such installments, or otherwise, as the Committee determines
at the time of the grant of the Award or thereafter. Except as otherwise
determined by the Committee at the time of the grant of the Award or thereafter,
upon termination of employment during the applicable restriction period,
Restricted Stock Units that are at that time subject to restrictions shall be
forfeited; provided, however, that the Committee may provide in any Restricted
Stock Unit Award Agreement that restrictions or forfeiture conditions relating
to Restricted Stock Units will be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part restrictions or forfeiture conditions relating
to Restricted Stock Units. The Restricted Stock Units shall be settled in Stock
or cash as specified in the Award Agreement.
          (d) Performance Cash Awards. Performance Cash Awards will grant the
Participant the right to receive an amount of cash depending on the satisfaction
of any one or more of the Performance Criteria or other specific criteria
determined to be appropriate by the Committee. Performance may be measured on a
specified date or dates or over any period or periods determined by the
Committee.
          (e) Dividend Equivalent Awards. Dividend Equivalent Awards will grant
the Participant the right to receive a payment, with or without interest, based
on the dividends declared on the shares of Stock that are subject to any Award,
to be credited as of dividend payment dates, during the period between the date
the Award is granted and the date the Award is exercised, vests or expires, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional shares of Stock by such formula and at such time and subject
to such limitations as may be determined by the Committee. Dividend Equivalents
will not be granted with respect to Options or SARs.
          (f) Stock Grant Awards. Stock Grant Awards will grant the Participant
the right to receive (or purchase at such price as determined by the Committee)
shares of Stock free of any vesting restrictions. Any purchase price for a Stock
Grant Award shall be payable in cash or other form of consideration acceptable
to

13



--------------------------------------------------------------------------------



 



the Committee. A Stock Grant Award may be granted or sold as described in the
preceding sentence in respect of past services or other valid consideration, or
in lieu of any cash compensation due to such Participant.
     10.2 COMPLIANCE WITH SECTION 409A. Some of the Awards that may be granted
pursuant to the Plan (including, but not necessarily limited to, Performance
Share Awards, Performance Share Unit Awards, Performance Cash Awards and
Restricted Stock Unit Awards) may be considered to be “non-qualified deferred
compensation” subject to Section 409A of the Code. If an Award is subject to
Section 409A, the Award Agreement and this Plan are intended to comply fully
with and meet all of the requirements of Section 409A and the Award Agreement
shall include such provisions as may be necessary to assure compliance with
Section 409A. An Award subject to Section 409A also shall be administered in
good faith compliance with the provisions of Section 409A as well as applicable
guidance issued by the Internal Revenue Service and the Department of Treasury.
To the extent necessary to comply with Section 409A, any Award that is subject
to Section 409A may be modified, replaced or terminated in the discretion of the
Committee. Notwithstanding any provision of this Plan or any Award Agreement to
the contrary, in the event that the Committee determines that any Award is or
may become subject to Section 409A, the Company may adopt such amendments to the
Plan and the related Award Agreements, without the consent of the Participant,
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effective dates), or take any other action that the
Committee determines to be necessary or appropriate to either comply with
Section 409A or to exclude or exempt the Plan or any Award from the requirements
of Section 409A.
ARTICLE 11
PERFORMANCE-BASED AWARDS
     11.1 PURPOSE. The purpose of this Article 11 is to enable the Committee, in
the exercise of its discretion, to qualify some or all of the Awards granted
pursuant to Articles 9 and 10 as “performance-based compensation” pursuant to
Section 162(m) of the Code. The Committee has complete discretion concerning
whether a particular Award should be qualified as “performance-based
compensation.” If the Committee concludes that a particular Award should not be
qualified as “performance-based compensation,” the Committee may grant the Award
without satisfying the requirements of Section 162(m) of the Code. If the
Committee, in its discretion, decides that a particular Award to a Covered
Employee should qualify as “performance-based compensation,” the Committee will
grant a Performance-Based Award to the Covered Employee and the provisions of
this Article 11 then shall control over any contrary provision contained in
Articles 9 or 10.
     11.2 APPLICABILITY. This Article 11 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period

14



--------------------------------------------------------------------------------



 



shall not require designation of such Covered Employee as a Participant in any
subsequent Performance Period and designation of one Covered Employee as a
Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.
     11.3 DISCRETION OF COMMITTEE WITH RESPECT TO PERFORMANCE AWARDS. With
regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the type of
Performance-Based Awards to be issued, the kind and/or level of the Performance
Goal, and whether the Performance Goal is to apply to the Company, a Subsidiary
or any division or business unit thereof.
     11.4 PERFORMANCE EVALUATION; ADJUSTMENT OF GOALS. At the time that a
Performance-Based Award is first issued, the Committee, in the Award Agreement
or in another written document, shall specify whether performance will be
evaluated including or excluding the effect of any of the following events that
occur during the Performance Period:
          (a) Judgments entered or settlements reached in litigation;
          (b) The write down of assets;
          (c) The impact of any reorganization or restructuring;
          (d) The impact of changes in tax laws, accounting principles,
regulatory actions or other laws affecting reported results;
          (e) Extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders or Annual Report on Form 10-K, as the case may be,
for the applicable year;
          (f) The impact of any mergers, acquisitions, spin-offs or other
divestitures; and
          (g) Foreign exchange gains and losses.
The inclusion or exclusion of these items shall be expressed in a form that
satisfies the requirements of Section 162(m) of the Code. The Committee, in its
discretion, also may, within the time prescribed by Section 162(m) of the Code,
adjust or modify the calculation of Performance Goals for such Performance
Period in order to prevent the dilution or enlargement of the rights of
Participants (i) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development, or (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.

15



--------------------------------------------------------------------------------



 



     11.5 PAYMENT OF PERFORMANCE-BASED AWARDS. Unless otherwise provided in the
relevant Award Agreement, a Participant must be employed by the Company or a
Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved. In determining the actual
size of an individual Performance-Based Award, the Committee may reduce or
eliminate the amount of the Performance-Based Award earned for the Performance
Period, if in its sole and absolute discretion, such reduction or elimination is
appropriate.
     11.6 MAXIMUM AWARD PAYABLE. The maximum Performance-Based Award (other than
a Performance Cash Award) payable to any one Participant pursuant to the Plan
for a Performance Period is 500,000 shares of Stock or the equivalent cash
value. The maximum Performance Cash Award payable to any one Participant for any
Performance Period is $5,000,000.
ARTICLE 12
PROVISIONS APPLICABLE TO AWARDS
     12.1 STAND-ALONE AND TANDEM AWARDS. Awards granted pursuant to the Plan
may, in the discretion of the Committee, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.
     12.2 TERM OF AWARD. The term of each Award shall be for the period
determined by the Committee, provided that in no event shall the term of any
Option or Stock Appreciation Right exceed a period of ten years from the date of
its grant.
     12.3 AWARD AGREEMENT. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award,
including, but not limited to, the term of the Award, the provisions applicable
in the event the Participant’s employment or service terminates and the
Company’s authority to unilaterally or bilaterally amend, modify, suspend,
cancel or rescind an Award.
     12.4 FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Company or a Subsidiary on the grant, exercise or settlement of an Award may be
made in such forms as the Committee determines at or after the time of grant,
including, without limitation, cash, promissory note, Stock held for more than
six months, other Awards, or other property, or any combination, and may be made
in a single payment or transfer, in installments, or on a deferred basis, in
each case determined in accordance with rules adopted by, and at the discretion
of, the Committee.

16



--------------------------------------------------------------------------------



 



     12.5 LIMITS ON TRANSFER.
          (a) General. Except as provided in Section 12.5(b) or Section 12.6, no
right or interest of a Participant in any Award may be pledged, encumbered, or
hypothecated to, or in favor of, any party other than the Company or a
Subsidiary, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or a Subsidiary. Except as
provided in Section 12.5(b) or Section 12.6, and except as otherwise provided by
the Committee, no Award shall be assigned, transferred, or otherwise disposed of
by a Participant other than by will or the laws of descent and distribution.
          (b) Transfers to Family Members. The Committee shall have the
authority, in its discretion, to grant (or to sanction by way of amendment to an
existing Award) Awards which may be transferred by the Participant during his or
her lifetime to any Family Member (as defined below). A transfer of an Award
pursuant hereto may only be effected by the Company at the written request of
the Participant. In the event an Award is transferred as contemplated herein,
such transferred Award may not be subsequently transferred by the transferee
(other than another transfer meeting the conditions herein) except by will or
the laws of descent and distribution. A transferred Award shall continue to be
governed by and subject to the terms and limitations of the Plan and relevant
Award Agreement, and the transferee shall be entitled to the same rights as the
Participant, as if the transfer had not taken place. For purposes of this
Section 12.5(b), the term “Family Member” means a Participant’s spouse and any
parent, stepparent, grandparent, child, stepchild, or grandchild, including
adoptive relationships or a trust or any other entity in which these persons (or
the Participant) have more than 50% of the beneficial interest.
     12.6 BENEFICIARIES. Notwithstanding Section 12.5, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death, and, in accordance with Section 7.2(c)(3),
upon the Participant’s disability. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his beneficiary with respect to more than 50% of the Participant’s
interest in the Award shall not be effective without the prior written consent
of the Participant’s spouse. If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is provided to the
Committee.
     12.7 STOCK CERTIFICATES. Notwithstanding anything herein to the contrary,
the Company shall not be required to issue or deliver any certificates

17



--------------------------------------------------------------------------------



 



evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange or quotation system on which the shares of Stock are listed, quoted
or traded. All Stock certificates delivered pursuant to the Plan are subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with Federal, state, or foreign jurisdiction, securities
or other laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded. The Committee may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the Board, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements.
     12.8 ACCELERATION UPON A CHANGE OF CONTROL. If a Change of Control occurs
and Awards are converted, assumed, or replaced by a successor, the Committee
shall have the discretion to cause all outstanding Awards to become fully
exercisable and all restrictions on outstanding Awards to lapse prior to the
Change of Control. If a Change of Control occurs and Awards are not converted,
assumed, or replaced by a successor, all outstanding Awards shall automatically
become fully exercisable and all restrictions on outstanding Awards shall lapse.
To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Section 7.2(d), the excess Options shall be
deemed to be Non-Qualified Stock Options. Upon, or in anticipation of, such an
event, the Committee may cause every Award outstanding hereunder to terminate at
a specific time in the future and shall give each Participant the right to
exercise Awards during a period of time as the Committee, in its sole and
absolute discretion, shall determine.
     12.9 DEFERRAL PURSUANT TO DEFERRED COMPENSATION PLAN. The Award Agreement
for any Award other than an Option or Restricted Stock Award may allow the
Participant to defer receipt of any compensation attributable to the Award
pursuant to the terms and provisions of the Deferred Compensation Plan of 2005.
Any such Award Agreement shall comply with the requirements of Section 409A of
the Code.
ARTICLE 13
CHANGES IN CAPITAL STRUCTURE
     13.1 ADJUSTMENTS. If there shall occur any merger, consolidation,
liquidation, issuance of rights or warrants to purchase securities,
recapitalization, reclassification, stock dividend, spin-off, split-off, stock
split, reverse stock split or other distribution with respect to the shares of
Stock, or any similar corporate transaction or event in respect of the Stock,
then the Committee shall, in the manner and to the extent that it deems
appropriate and equitable to the Participants and consistent with the terms of
this Plan, cause a proportionate adjustment to be made in (i) the maximum
numbers and kind of shares provided in Section 5.1 hereof, (ii) the maximum
numbers and kind

18



--------------------------------------------------------------------------------



 



of shares set forth in Section 5.4 and Section 11.6 hereof and any other similar
numeric limit expressed in the Plan, (iii) the number and kind of shares of
Stock, share units, or other rights subject to the then-outstanding Awards,
(iv) the price for each share or unit or other right subject to then outstanding
Awards without change in the aggregate purchase price or value as to which such
Awards remain exercisable or subject to restrictions, (v) the performance
targets or goals appropriate to any outstanding Performance-Based Awards
(subject to such limitations as appropriate for Awards intended to qualify for
exemption under Section 162(m) of the Code) or (vi) any other terms of an Award
that are affected by the event. Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for any
or all outstanding Awards under the Plan such alternative consideration
(including cash) as it, in good faith, may determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
Awards so replaced. Notwithstanding the foregoing, any such adjustments shall be
made in a manner consistent with the requirements of Section 409A of the Code
and, in the case of Incentive Stock Options, any such adjustments shall be made
in a manner consistent with the requirements of Section 424(a) of the Code.
     13.2 NO OTHER RIGHTS. Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any merger, consolidation,
liquidation, issuance of rights or warrants to purchase securities,
recapitalization, reclassification, stock dividend, spin-off, split-off, stock
split, reverse stock split or other distribution with respect to the shares of
Stock, or any similar corporate transaction or event in respect of the Stock.
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Stock subject to an Award or the exercise
price of any Award.
ARTICLE 14
AMENDMENT, MODIFICATION, AND TERMINATION
     14.1 AMENDMENT, MODIFICATION, AND TERMINATION. With the approval of the
Board, at any time and from time to time, the Committee may terminate, amend or
modify the Plan; provided, however, that (a) to the extent necessary to comply
with any applicable law, regulation, or stock exchange rule, the Company shall
obtain shareholder approval of any Plan amendment in such a manner and to such a
degree as required, (b) shareholder approval is required for any amendment to
the Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Article 13), (ii) permits the Committee to
grant Options with an exercise price that is below Fair Market Value on the date
of grant, (iii) permits the Committee to extend the exercise period for an
Option beyond ten years from the date of grant, or (iv) amends Section 7.1(e) to
permit the Committee to reprice previously granted Options, and (c) no such
action shall be taken that would cause all or part of the payment under any
Award to be subject to the additional tax under Section 409A of the Code.
Additional rules relating to amendments to the Plan or any Award Agreement to
assure compliance with Section 409A of the Code are set forth in Section 10.2.

19



--------------------------------------------------------------------------------



 



     14.2 AWARDS PREVIOUSLY GRANTED. Except as otherwise provided in
Section 10.2 or pursuant to Section 12.3, no termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant.
ARTICLE 15
GENERAL PROVISIONS
     15.1 NO RIGHTS TO AWARDS. No Participant, employee, or other person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Committee is obligated to treat Participants, employees, and
other persons uniformly.
     15.2 NO SHAREHOLDERS RIGHTS. No Award gives the Participant any of the
rights of a shareholder of the Company unless and until shares of Stock are in
fact issued to such person in connection with such Award.
     15.3 WITHHOLDING. The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event concerning a Participant arising as a result
of this Plan. With the Committee’s consent as expressed in an Award Agreement or
in any policy adopted by the Committee, a Participant may elect to (a) have the
Company withhold from those shares of Stock that would otherwise be received
upon the exercise of any Option, a number of shares having a Fair Market Value
equal to the minimum statutory amount necessary to satisfy the Company’s
applicable federal, state, local or foreign income and employment tax
withholding obligations with respect to such Participant, or (b) tender
previously-owned shares of Stock held by the Participant for six months or
longer to satisfy the Company’s applicable federal, state, local, or foreign
income and employment tax withholding obligations with respect to the
Participant.
     15.4 NO RIGHT TO EMPLOYMENT OR SERVICES. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.
     15.5 UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
     15.6 RELATIONSHIP TO OTHER BENEFITS. No payment pursuant to the Plan shall
be taken into account in determining any benefits pursuant to any pension,

20



--------------------------------------------------------------------------------



 



retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary, except as otherwise provided in such
plan.
     15.7 EXPENSES. The expenses of administering the Plan shall be borne by the
Company.
     15.8 TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only and, in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
     15.9 FRACTIONAL SHARES. No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, in the Award Agreement or
pursuant to any policy adopted by the Committee whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.
     15.10 SECURITIES LAW COMPLIANCE. With respect to any person who is, on the
relevant date, obligated to file reports pursuant to Section 16 of the Exchange
Act, transactions pursuant to this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors pursuant to the Exchange
Act. To the extent any provision of the Plan or action by the Committee fails to
so comply, it shall be void to the extent permitted by law and voidable as
deemed advisable by the Committee.
     15.11 GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Company shall be under no obligation to register pursuant
to the Securities Act of 1933, as amended, any of the shares of Stock paid
pursuant to the Plan. If the shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act of
1933, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.
     15.12 GOVERNING LAW. The Plan and all Award Agreements shall be construed
in accordance with and governed by the laws of the State of Arizona.

21